

Exhibit 10.1
EMPLOYMENT AGREEMENT
 


THIS EMPLOYMENT AGREEMENT (“Agreement”) dated and effective as of September 21,
2007 (the “Effective Date”), between uBid.com Holdings, Inc., a Delaware
corporation, with its principal place of business located at 8725 W. Higgins
Road, Suite 900, Chicago, Illinois 60631, its affiliates, subsidiaries,
successors and assigns (the “Company”), and Jeffrey D. Hoffman, an individual
residing in Chicago, Illinois (the “Executive”).


1.  Employment Period. As of the Effective Date, the Company shall employ the
Executive, and the Executive agrees to be employed by Company in the position of
Chief Executive Officer in accordance with the terms and subject to the
conditions of this Agreement, commencing on the Effective Date and terminating
on the day which is the second anniversary of the Effective Date, unless earlier
terminated in accordance with the provisions of Section 11, in which case the
provisions of Section 11 shall control (the “Term”). If this Agreement remains
in effect upon expiration of the Term and/or thereafter, it shall automatically
renew itself and continue in full force and effect from year to year, subject to
termination in accordance with the provisions of Section 11, unless written
notice of election not to renew, or written notice of election to modify any
provision of this Agreement, is given by one party, and received by the other
not later than 60 calendar days prior to the expiration of this Agreement or any
extension hereto.
 
The Executive affirms that, except as otherwise set forth herein, no obligation
exists between the Executive and any other entity which would prevent or impede
the Executive’s immediate and full performance of every obligation of this
Agreement.
 
2.  Position and Duties. During the Term of the Executive’s employment
hereunder, the Executive shall serve in, and assume duties and responsibilities
consistent with, the position of Chief Executive Officer. The Executive agrees
to devote his working time, as set forth in Section 4 hereof, utilizing his
skill, energy and best business efforts on behalf of the Company.
Notwithstanding anything to the contrary contained herein, upon written notice
to the Board of Directors the Executive may hold officer and non-executive
director positions (or the equivalent position) in or at other entities not
inconsistent with the best interests of the Company so long as the Board of
Directors has not provided Executive written notice that it has determined that
such activities will interfere with his ability to perform his duties and
responsibilities hereunder.
 
3.  No Conflicts. The Executive covenants and agrees that for so long as he is
employed by the Company, he shall inform the Company of each and every business
opportunity related to the business of the Company of which he becomes aware,
and that he will not, directly or indirectly, exploit any such opportunity for
his own account, nor will he render any services to any other person or
business, acquire any interest of any type in any other business (except for an
ownership interest of not more than 1% of a publicly traded entity) or engage in
any activities that conflict with the Company’s best interests or which is in
competition with the Company.
 
4.  Days/Hours of Work and Work Week. The Executive shall normally work 5 days
per week (typically Monday - Friday) and his hours of work shall be appropriate
to the nature of the Executive’s duties and responsibilities with the Company,
it being recognized that such duties and responsibilities require flexibility in
the Executive’s work schedule.
 
5.  Employment Location. The locus of the Executive’s employment with the
Company shall be the Company’s principal executive office which is currently
located at 8725 W. Higgins Road, Suite 900, Chicago, Illinois 60631. Within 12
months of the Effective Date, the Executive shall relocate his residence to a
residence located within 50 miles of the Company’s corporate headquarters in
Chicago, Illinois.
 

--------------------------------------------------------------------------------


 
6.  Compensation.
 
(a)  Base Salary. During the first 12 months of the Term, the Company shall pay,
and the Executive agrees to accept, in consideration for the Executive’s
services hereunder, an annual salary of $350,000, less all applicable taxes and
other appropriate deductions. Thereafter, the Company’s Board of Directors (the
“Board”) shall annually review the Executive’s base salary to determine whether
such salary should be increased and the amount of any such increase shall be
within the Board’s sole discretion.
 
(b)  Annual Performance Bonus. During the Term of this Agreement, the Executive
shall be entitled to an annual performance bonus with a targeted amount equal to
75% of the Executive’s annual base salary and a maximum payout in an amount not
to exceed 100% of the Executive’s annual base salary (or pro-rata portion
thereof in the case of a period of less than 12 months) based on an evaluation
conducted by the Board of the Executive’s performance and the operating
performance of the Company during the fiscal year to which the performance bonus
pertains based on established targets which shall be established by the Board
with 45-days of the Effective Date. Each annual performance bonus shall be paid
by the Company to the Executive promptly after the first meeting of the Board
following the previous calendar year, but in no case later than March 30th of
each year. The Company will deliver a more detailed formal written plan document
within 45-days of the Effective Date setting forth the final terms and
conditions of the Annual Performance Bonus for the first year of this Agreement.
 
7.  Business Expenses. During the Term of this Agreement, the Executive shall be
entitled to payment or reimbursement of any and all reasonable expenses paid or
incurred by him in connection with and related to the performance of his duties
and responsibilities hereunder for the Company including relocation expenses
(per the Company’s Relocation Policy) incurred in connection with the relocation
of the Executive’s residence as provided in Section 5. All requests by the
Executive for payment of reimbursement of such expenses shall be supported by
appropriate invoices, vouchers, receipts or such other supporting documentation
in such form and containing such information as the Company may from time to
time reasonably require, evidencing that the Executive, in fact, incurred or
paid said expenses.
 
8.  Vacation. During the Term of this Agreement, the Executive shall be entitled
to accrue 20 vacation days per year.
 
9.  Equity Compensation.
 
(a)  Stock Options. Pursuant to the Company’s 2005 Equity Incentive Plan (the
“Plan”) and subject to approval of the Board of Directors, the Company shall
issue to the Executive stock options to acquire 600,000 shares of the Company’s
common stock (the “Common Stock”) under the Plan at an exercise price equal to
the fair market value of the Common Stock as of the date of grant. The stock
options granted pursuant to this Section and each subsequent grant of options to
the Executive during the Term shall be evidenced by a written stock option
agreement.
 
(b)  Vesting and Exercise. The stock options to be granted pursuant to this
Section shall vest and become exercisable as follows: 1/3 upon the first
anniversary of the grant date, 1/3 upon the second anniversary of the grant date
and 1/3 on the third anniversary of the grant date. Upon a Change of Control (as
defined below), all options granted pursuant to this Section shall immediately
become fully vested. Subsequent stock options granted to the Executive shall
vest pursuant to the terms and conditions of the Plan.
 
10.  Other Benefits. During the Term of this Agreement, subject to the terms and
conditions of such plans and programs as they exist from time to time, Executive
shall be entitled to participate in the various employee benefit plans and
programs applicable to executive employees of the Company including, but not
limited to, incentive, savings, retirement (401(k)), and welfare benefit plans,
including, without limitation, health, medical, dental, vision, life (including
accidental death and dismemberment) and disability insurance plans
(collectively, “Benefit Plans”), in substantially the same manner and at
substantially the same levels as the Company makes such opportunities available
to the Company’s executive employees. Executive shall also participate in the
Company’s performance share award plan.
 

--------------------------------------------------------------------------------


 
11.  Termination of Employment.
 
(a)  Death. In the event that, during the Term of this Agreement, the Executive
dies, this Agreement and the Executive’s employment with the Company shall
automatically terminate and the Company shall have no further obligations to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits, except for the obligation to pay the Executive’s heirs,
administrators or executors any earned but unpaid base salary and unpaid pro
rata annual bonus. The Company shall deduct, from all payments made hereunder,
all applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
(b)  Disability. In the event that, during the Term of this Agreement, the
Executive shall be prevented from performing his essential duties and
responsibilities hereunder to the full extent required by the Company by reason
of Disability, as defined below, this Agreement and the Executive’s employment
with the Company shall automatically terminate and the Company shall have no
further obligations to the Executive or his heirs, administrators or executors
with respect to compensation and benefits, except for the obligation to pay the
Executor’s heirs, administrators or executors any earned but unpaid base salary
and unpaid pro rata annual bonus. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions through the last date of the Executive’s employment
with the Company. For purposes of this Agreement, “Disability” shall mean a
physical or mental impairment that, in the Board’s discretion, based upon the
medical opinions of two qualified physicians specializing in the area or areas
of the Executive’s affliction, one of whom shall be chosen by the Board and one
of whom shall be chosen by the Executive, prevents the performance by the
Executive, with or without reasonable accommodation, of his essential duties and
responsibilities hereunder for a period of not less than six months in any 12
month period. If such medical opinions by the two qualified physicians
contradict one another, the medical opinion of an additional qualified physician
shall be obtained. The physician which is selected to provide this additional
medical opinion shall be one that the Board and the Executive shall mutually
agree upon in good faith. This third opinion shall be binding on the parties,
regardless of what the prior medical opinions were.
 
(c)  Cause.
 
(i)  At any time during the Term of this Agreement, the Company may terminate
this Agreement and the Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean: (A) the continued failure of the
Executive to substantially perform his material duties to and responsibilities
for the Company (other than any such failure resulting from a Disability); (B)
the conviction of, or plea of guilty or nolo contendere to a felony; or (C)
fraud, dishonesty, competition with the Company, unauthorized use of any of the
Company’s or any subsidiary’s trade secrets or confidential information, a
material breach of the Company’s policies or codes of conduct, a willful or
material breach of any agreement between the Executive and the Company,
including this Agreement, or gross misconduct which is materially and
demonstratively injurious to the Company.
 
(ii)  Termination of the Executive’s employment for Cause shall be made by
delivery to the Executive of written notice from the Board specifying the basis
of the Executive’s termination is for Cause, describing the conduct or
circumstances justifying termination for Cause, and indicating that the Board
has found that such conduct or circumstances has occurred and warrants the
Executive’s termination of employment for Cause. Upon receipt of such demand or
notice, the Executive, shall be entitled to appear before the Board within ten
business days for the purpose of demonstrating that the conduct indicated does
not exist or that breach of 11(c)(i)(A) has been cured. After such appearance,
the Board shall make a final determination on the existence of a basis
warranting Executive’s termination for Cause. No termination for Cause will be
final until the Board has reached such a determination.
 

--------------------------------------------------------------------------------


 
(iii)  Upon termination of Executive’s employment for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary through the Executive’s last day of employment with the Company. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(d)  Good Reason.
 
(i)  At any time during the Term of this Agreement, subject to the conditions
set forth in Section 11(d)(iii) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for Good Reason. For
purposes of this Agreement, Good Reason shall mean the occurrence, without the
Executive’s consent, of any of the following events: (A) the assignment of
duties and responsibilities that are inconsistent with and reflect a substantial
diminution in the duties and responsibilities assumed by the Executive on the
Effective Date; (B) a Change of Control (as defined in Section 11(d)(ii) herein
below) that results, within 12 months following the Change of Control, in the
termination of the Executive’s employment with the Company or a material adverse
change in the Executive’s duties and responsibilities or, as applicable, in
connection with which the successor does not agree to assume, or is not deemed
to assume by operation of law, the Company’s obligations under this Agreement;
(C) a material breach of this Agreement by the Company; (D) a relocation of the
Company’s principal executive offices to a location that is greater than 50
miles from its current location; or (E) a reduction in the Executive’s base
salary or a material reduction in other benefits, as described in Section 10(a),
other than reductions generally applicable to executives of the Company.
 
(ii)  For purposes of this Agreement, “Change of Control” means: (A) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company other
than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100 percent of the outstanding voting
securities of such company after any such transfer; (B) any person or persons
(as such term is used in Section 13(d) of the Exchange Act of 1934, as amended),
other than the holders of voting securities of the Company as of the Effective
Date, shall acquire or become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) whether directly, indirectly, beneficially or of
record, of 51% or more of outstanding voting securities of the Company; or (C)
consummation by any entity, person, or group (including any affiliate thereof,
other than the Company) of a tender offer or exchange offer where the offeree
acquires more than 51% of the then outstanding voting securities of the Company.
 
(iii)  The Executive shall be entitled to terminate this Agreement for Good
Reason if Executive has delivered to the Company written notice of his intention
to terminate this Agreement for Good Reason promptly, and in no event longer
than 5 business days, after either the date on which the Executive (A) receives
written notice from the Company of the occurrence of an event within the meaning
of Good Reason under Section 11(d)(i) or (B) obtains actual knowledge of the
occurrence of an event within the meaning of Good Reason under Section 11(d)(i)
and which provides, in reasonable detail, the circumstances of the occurrence of
the event; provided, however, that the Executive shall not be entitled to
terminate this Agreement for Good Cause if the Company eliminates such event or
circumstances within 10 business days of the Company’s receipt of the written
notice described in this Section.
 

--------------------------------------------------------------------------------


 
(iv)  In the event that Executive terminates this Agreement for Good Reason, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) any earned but unpaid base
salary and unpaid pro rata annual bonus. In addition, the Company shall pay
Executive in 24 equal semi-monthly installments as severance an amount equal to
the Executive’s annual base salary on the date of the termination of this
Agreement in accordance with the Company’s standard payroll schedule less all
applicable taxes and other appropriate deductions and adjustments pursuant to
the Company’s employee compensation policies in effect on such date, and
Executive shall receive for a period of 12 months following the date of
termination, COBRA coverage, at the Company’s expense, under the Benefits Plans;
provided, however, that continued coverage shall be canceled or reduced to the
extent of any comparable benefit coverage offered to the Executive by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services. Executive’s receipt
of such severance pay and benefits shall be conditioned on Executive’s
compliance with Sections, 12, 13 and 14 of this Agreement and his execution,
return, non-rescission and compliance with a release of claims agreement in a
form to be prepared by the Company. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 
(e)  Without Good Reason or Cause.
 
(i)  By The Executive. At any time during the Term of this Agreement, the
Executive shall be entitled to terminate this Agreement and his employment
without Good Reason by providing 30 calendar days prior written notice of such
termination to the Company. Upon termination by the Executive of this Agreement
pursuant to this Section, the Company shall have no further obligations to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive (or,
following his death, to the Executive’s heirs, administrators or executors) any
earned but unpaid base salary and pro rata annual bonus. The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
(ii)  By The Company. At any time during the Term of this Agreement, the Company
shall be entitled to terminate this Agreement and Executive’s employment without
Cause by providing 30 calendar days prior written notice of such termination to
the Executive. Upon termination by the Company of this Agreement without Cause,
the Company shall pay or provide to the Executive (or, following his death, to
the Executive’s heirs, administrators or executors): any earned but unpaid base
salary and unpaid pro rata annual bonus. In addition, the Company shall pay
Executive in 24 equal semi-monthly installments as severance an amount equal to
the Executive’s annual base salary on the date of the termination of this
Agreement in accordance with the Company’s standard payroll schedule less all
applicable taxes and other appropriate deductions and adjustments pursuant to
the Company’s employee compensation policies in effect on such date, and
Executive shall receive for a period of 12 months following the date of
termination, COBRA coverage, at the Company’s expense, under the Benefits Plans;
provided, however, that continued coverage shall be canceled or reduced to the
extent of any comparable benefit coverage offered to the Executive by a
subsequent employer or other person or entity for which the Executive performs
services, including but not limited to consulting services. Executive’s receipt
of such severance pay and benefits shall be conditioned on Executive’s
compliance with Sections, 12, 13 and 14 of this Agreement and his execution,
return, non-rescission and compliance with a release of claims agreement in a
form to be prepared by the Company. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax, FICA and FUTA, and
other appropriate deductions.
 

--------------------------------------------------------------------------------


 
12.  Confidential Information.
 
(a)  The Executive expressly acknowledges that, in the performance of his duties
and responsibilities with the Company, he has been exposed, and will be exposed,
to the trade secrets, business and/or financial secrets and confidential and
proprietary information of the Company, its affiliates and/or its clients or
customers (“Confidential Information”). The term “Confidential Information”
includes, without limitation, information or material that has actual or
potential commercial value to the Company, its affiliates and/or its clients or
customers and is not generally known to and is not readily ascertainable by
proper means to persons outside the Company, its affiliates and/or its clients
or customers.
 
(b)  Except as authorized in writing by the Board, during the performance of the
Executive’s duties and responsibilities for the Company and until such time as
any such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients or customers, the Executive agrees to keep strictly
confidential and not use for his personal benefit or the benefit to any other
person or entity the Confidential Information, whether or not prepared or
developed by the Executive. Confidential Information includes, without
limitation, the following, whether or not expressed in a document or medium,
regardless of the form in which it is communicated, and whether or not marked
“trade secret” or “confidential” or any similar legend: (i) lists of and/or
information concerning customers, suppliers, employees, consultants, and/or
co-venturers of the Company, its affiliates or its clients or customers; (ii)
information submitted by customers, suppliers, employees, consultants and/or
co-venturers of the Company, its affiliates and/or its clients or customers;
(iii) information concerning the business of the Company, its affiliates and/or
its clients or customers, including, without limitation, cost information,
profits, sales information, prices, accounting, unpublished financial
information, business plans or proposals, markets and marketing methods,
advertising and marketing strategies, administrative procedures and manuals, the
terms and conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) technical information concerning products and services of the
Company, its affiliates and/or its clients or customers, including, without
limitation, product data and specifications, diagrams, flow charts, know how,
processes, designs, formulae, inventions and product development; (v) lists of
and/or information concerning applicants, candidates or other prospects for
employment, independent contractor or consultant positions at or with any actual
or prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients or customers; (vi) any and all
versions of proprietary computer software (including source and object code),
hardware, firmware, code, discs, tapes, data listings and documentation of the
Company, its affiliates and/or its clients or customers; (vii) any other
information disclosed to the Executive by, or which the Executive obtained under
a duty of confidence from, the Company, its affiliates and/or its clients or
customers; (viii) all other information concerning the Company not generally
known to the public which, if misused or disclosed, could reasonably be expected
to adversely affect the business of the Company, its affiliates and/or its
clients or customers. Confidential Information shall not include (i) information
which is in the public domain or which enters the public domain without the
fault of Executive, (ii) information which was in the possession of Executive in
written or other documentary form prior to the time of disclosure by the Company
to Executive, and (iii) information which is required by Executive to be
disclosed in legal proceedings, including pursuant to subpoena or court order.
 
(c)  The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of his prior
employer(s) in providing services to the Company.
 
(d)  In the event that the Executive’s employment with the Company terminates
for any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies of Confidential Information.
 

--------------------------------------------------------------------------------


 
13.  Ownership and Assignment of Inventions. 
 
(a)  The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, he and/or other
employees of the Company working with him, without him or under his supervision,
may create, conceive of, make, prepare, work on or contribute to the creation
of, or may be asked by the Company or its affiliates to create, conceive of,
make, prepare, work on or contribute to the creation of, without limitation,
lists, business diaries, business address books (except for business addresses
and business address books not related to the Company), documentation, ideas,
concepts, inventions, designs, works of authorship, computer programs,
audio/visual works, developments, proposals, works for hire or other materials
to the extent that any of the same relate to any actual or reasonably
anticipated Business of the Company (as such phrase is defined in paragraph
14(a) hereof) or any of the Company’s affiliates (“Inventions”). Executive
expressly acknowledges that all of his activities and efforts relating to any
Inventions, whether or not performed during his or the Company’s regular
business hours, are within the scope of his employment with the Company and that
the Company owns all right, title and interest in and to all Inventions,
including, to the extent that they exist, all intellectual property rights
thereto, including, without limitation, copyrights, patents and trademarks in
and to all Inventions. The Executive also acknowledges and agrees that the
Company owns and is entitled to sole ownership of all rights and proceeds to all
Inventions.
 
(b)  The Executive expressly acknowledges and agrees to assign to the Company,
and hereby assigns to the Company, all of the Executive’s right, title and
interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.
 
(c)  In connection with all Inventions, the Executive agrees to disclose any
Invention promptly to the Company and to no other person or entity. The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries.
 
(d)  The Executive acknowledges that all rights, waivers, releases and/or
assignments granted in this Section by the Executive are freely assignable by
the Company and are made for the benefit of the Company and its Affiliates,
subsidiaries, licensees, successors and assigns.
 
14.  Non-Competition And Non-Solicitation.
 
(a)  The Executive agrees and acknowledges that the Confidential Information
that the Executive will receive is valuable to the Company, its affiliates
and/or its clients or customers, and that its protection and maintenance
constitutes a legitimate business interest of Company, its affiliates and/or its
clients or customers to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients in and throughout the
United States (the “Geographic Boundary”), and that the Geographic Boundary,
scope of prohibited competition, and time duration set forth in the
non-competition restrictions set forth below are reasonable and necessary to
maintain the value of the Confidential Information of, and to protect the
goodwill and other legitimate business interests of, the Company, its affiliates
and/or its clients or customers. The Executive also acknowledges that the
business of the Company is the offering through its online marketplace of high
quality new, overstock, close-out and refurbished brand name consumer
merchandise (the “Business of the Company”).
 

--------------------------------------------------------------------------------


 
(b)  The Executive hereby agrees and covenants that he shall not, directly or
indirectly, in any capacity whatsoever, including, without limitation, as an
employee, employer, consultant, principal, partner, shareholder, officer,
director or any other individual or representative capacity (other than a holder
of less than one percent (1%) of the outstanding voting shares of any publicly
held company), or whether on the Executive’s own behalf or on behalf of any
other person or entity or otherwise howsoever, during the Executive’s employment
with the Company and for a period of one year following the termination of his
employment for any reason, whether voluntary or involuntary, in the Geographic
Boundary:
 
(i)  Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in competition with the Business of the
Company;
 
(ii)  Solicit, persuade or induce any Customer: to terminate, reduce or refrain
from renewing, extending, or entering into contractual or other relationships
with the Company or to become a customer of or enter into any contractual or
other relationship with any other individual, person or entity for the purpose
of purchasing competitive products or services; or
 
(iii)  Recruit, hire, induce, contact, divert or solicit, or attempt to recruit,
induce, contact, divert or solicit, any employee of the Company to leave the
employment thereof, whether or not any such employee is party to an employment
agreement.
 
15.  Indemnification. The Company hereby covenants and agrees to indemnify the
Executive to the fullest extent permitted by law and to hold the Executive
harmless fully, completely, and absolutely against and in any respects to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including attorneys’ fees), losses, and damages resulting from the Executive’s
good faith performance of his job duties pursuant to this Agreement. The Company
also hereby agrees to cover the Executive under a directors’ and officers’
liability insurance policy at all times while an employee and for the applicable
statute of limitations after termination hereof, with such coverage no less
favorable than that given to other executive employees of the Company.
 
16.  Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered by a nationally recognized overnight delivery service or when mailed
United States Certified or registered mail, return receipt requested, postage
prepaid, and addressed as follows:
 

If to the Company:  uBid.com Holdings, Inc.     8725 W. Higgins Road     Suite
900     Chicago, Illinois 60631         If to the Executive: Jeffrey D. Hoffman
    uBid.com Holdings, Inc.     8725 W. Higgins Road     Suite 900     Chicago,
Illinois 60631  

 
17.  Miscellaneous
 
(a)  Telephones, stationery, postage, e-mail, the internet and other resources
made available to the Executive by the Company, are solely for the furtherance
of the Company’s business.
 

--------------------------------------------------------------------------------


 
(b)  All issues and disputes concerning, relating to or arising out of this
Agreement and from the Executive’s employment by the Company, including, without
limitation, the construction and interpretation of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
Illinois, without giving effect to that State’s principles of conflicts of law.
The Executive hereby consents to jurisdiction in the courts of Illinois.
 
(c)  The Parties agree that Sections 12, 13, 14 and 15 of this Agreement, and
those provisions of this Agreement necessary for the enforcement of such
Sections, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.
 
(d)  The Parties agree that any provision of this Agreement deemed unenforceable
or invalid may be reformed to permit enforcement of the objectionable provision
to the fullest permissible extent. Any provision of this Agreement deemed
unenforceable after modification shall be deemed stricken from this Agreement,
with the remainder of the Agreement being given its full force and effect.
 
(e)  The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of Sections 12, 13 and 14 of this Agreement, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
Sections 12, 13 and 14 of this Agreement. If the Company prevails against
Executive in a legal action for violation of Section 12, 13 and/or 14 of this
Agreement, the Company shall be entitled to collect from Executive any
attorneys’ fees and costs incurred by the Company in bringing any action to
enforce the terms of this Agreement, as well as any attorneys’ fees and costs
incurred by the Company for the collection of any judgments in the Company’s
favor arising out of Executive’s violation(s). The Parties agree that any
pursuit of equitable relief in respect of Sections 12, 13 and 14 of this
Agreement shall have no effect whatsoever regarding the continued viability and
enforceability of Section 15 of this Agreement.
 
(f)  Any waiver or inaction by the Company or the Executive for any breach of
this Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.
 
(g)  The Parties independently have made all inquiries regarding the
qualifications and business affairs of the other which either party deems
necessary. The Executive affirms that he fully understands this Agreement’s
meaning and legally binding effect. Each party has participated fully and
equally in the negotiation and drafting of this Agreement.
 
(h)  The Executive’s obligations under this Agreement are personal in nature and
may not be assigned by the Executive to any other person or entity. Executive
consents to and the Company shall have the right to assign this Agreement to its
successors or assigns, and this Agreement shall be enforceable by the Company
and its parents, affiliates, successors and assigns.
 
(i)  This instrument constitutes the entire Agreement between the Parties
regarding its subject matter. When signed by all Parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may be amended only by a
writing signed by the Parties. Notwithstanding the foregoing or anything in this
Agreement to the contrary, the Company expressly reserves the right to amend
this Agreement without Executive’s consent to the extent necessary to comply
with Code Section 409A, as it may be amended from time to time, and the
regulations, notices and other guidance of general applicability issued
thereunder.
 
(j)  This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the Parties’ entry into this Agreement. The
Parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.
 

--------------------------------------------------------------------------------




THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.
 
UNDERSTOOD, AGREED, AND ACCEPTED:
 

EXECUTIVE   COMPANY       JEFFREY D. HOFFMAN   UBID.COM HOLDINGS, INC.       /s/
Jeffrey D. Hoffman  
By:       /s/ Miguel A. Martinez, Jr.
    Name:  Miguel A. Martinez, Jr. Date:  September 21, 2007   
 Title: 
Vice President, Finance     Date:    September 21, 2007

 